Morphy, J.

delivered the opinion of the court.
This case, which is a possessory action, had been remanded for trial on its merits in last September term; It comes up again on an appeal taken by the plaintiffs. We have exarnin-*350ed the evidence and concur in the opinion formed from it by the inferior court. It appears that the boy Stephen, whose-possession is claimed by the heirs of the late Nathan Kemper, was brought into the parish of St. Mary by his son, William Kemper, the husband of the defendant, on his return from a visit paid to his uncle in Rapides in the early part of 1834. In that same year this slave was declared by William Kemper to be his, and was placed on the assessment roll as such, to the knowledge and without any objection on the part of his said father ; the possession of this slave thus clearly proved to have been in the defendant’s husband at that time, has never ceased to exist from aught that appears in the record. He lived with his father during his life time. After his death his widow and child continued for some time in the family, until the defendant removed to some other abode and took away the boy with her. We have held that when a vendor and vendee live in the same house, possession follows title ; 3 Martin, N. S., 337. William Kemper does not appear to have ever divested himself of whatever title he may have had to this slave in 1834, when he returned from Rapides with him in his possession. The circumstance that the widow of William Kemper suffered the slave Stephen to be inventoried among slaves of the estate of Nathan Kemper, the father, and signed the inventory, may have its weight in a dispute about the title; but it does not, in our opinion, affect the acquired possession of W. Kemper. If it is at all to be considered in this suit, it is counterbalanced by the consent given by the late Nathan Kemper, that Stephen should be set down on the assessment roll as belonging to his son.
Where the vendor and ven-dee live in the same house, possession follows title.
It is therefore ordered and adjudged that the judgment of the District Court be affirmed with costs.